Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 05/13/2021. 
Claims 1-30 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for determining” in claim 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the drawings in particularly describe that a system comprises processor which includes circuitry or memory which includes code for performing the function. However, there does not appear to be proper structure. Since Applicant is attempting to claim a processor as structure, the written description must have proper disclosure for associated algorithm describing the claimed subject matter. See MPEP 2181(II)(B). In the instant case, as the dependent claims describe, there are multiple steps that define the means for determining, especially some of the steps require mathematical manipulation. As such explicit disclosure of algorithm, or the means for determining, based on the amount of data used…, a first number of a first plurality of ACK tokens…is required. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Similar issues exists with dependent claims 24-29, as each claim recites means for without support for proper structure as described above. 
Claim limitation code for “obtaining, determining and transmitting” of claim 30 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure of function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Under the assumption that claim 30 does not invoke 112(f), Claims 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim fail to place the invention squarely within one statutory class of invention. At paragraph  0112-0114 of the instant specification, applicant has provided evidence that applicant intends the "computer readable medium" to include communications media in form of modulated data signals and/or signals. Signals are form of energy. As such, the claim is drawn to a form of energy and/or signal per se. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter. Signal per se does not appear to be a process, machine, manufacture or composition of matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 12, 16, 19, 23, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Szilagyi et al. (US 2015/0334596 A1) in view of Pan et al. (US 2019/0222528 A1).

Regarding claims 1, 12, 23, 30, Szilagyi discloses a method, computer readable medium comprising code or an apparatus for managing downlink data transmissions, comprising: 
a memory (par. 0051); and 
at least one processor coupled with the memory (see par. 0087) and configured to: 
obtain a burst of transmission control protocol (TCP) packets conveying packet data convergence protocol (PDCP) protocol data units (PDUs) by an application protocol TCP layer of a communication protocol stack of the apparatus (see par. 0027, 0055, discloses obtaining PDCP PDU burst); 
determine, based on an amount of data used to acknowledge (ACK) the burst of TCP packets, a first number of a first plurality of ACK tokens to transmit in a first transmission time interval (TTI), wherein the first plurality of ACK tokens corresponds to first data in one or more TCP packets of the burst of TCP packets (par. 0055, discloses ACK shaper which utilizes token to transmit the ack, the tokens are further determined based on data segments); 
transmit the first plurality of ACK tokens in the first TTI (see par. 0055, 0060, discloses transmitting plurality of ACKs); and 
transmit a single ACK token in a second TTI subsequent to the first TTI, wherein the single ACK token corresponds to second data in one or more TCP packets of the burst of TCP packets (see par. 0053, 0060, describes further that only one ACK, the latest one can be kept for each connection).
Szilagyi does not explicit disclose transmission of ACKs in TTI per se. Pan discloses for example determining the number of ACKs to be sent in a configurable time interval and transmitting the number of ACKs in that time interval (see par. 0031). 
Therefore, it would have been obvious to one having ordinary skill in the art at the art before the effective filing date of the claimed invention to modify to include configuring a TTI for transmission of ACKs as described by Pan. 
The motivation for doing so would be to allow controlling the rate of transmission. 

Regarding claims 5, 16, 27, Szilagyi discloses the method wherein determining the first number of the first plurality of ACK tokens is further based on an average time spent in a downlink PDCP reordering window by the TCP packets in the burst of TCP packets (see par. 0059-0060, discloses the number of token based on the availability of token, which is based on the amount of data segments released, which is the function of processing time for one data segment).

Regarding claim 8, 19, Szilagyi discloses the method wherein the burst of TCP packets comprises packets flushed from a re-ordering buffer within a threshold period (see par. 0007-0009, discloses discard timer as threshold period).

Claims 9, 10, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Szilagyi et al in view of Pan et al. as applied to claims 1 above, and further in view of Chen et al. (USP 7,388,835).

Regarding claims 9, 10, 20, 21, Szilagyi fails to disclose but Chen discloses the method further comprising: before obtaining the burst of TCP packets, sending dummy traffic from the application protocol TCP layer to an application processor in response to a determination that at least one of: an amount of data in a reordering buffer is above a threshold quantity of data, no downlink traffic has been received within a threshold duration, a reordering timer will expire within a threshold duration, an accumulation timer will expire within a threshold duration, or a combination thereof (see discloses that when a buffer threshold is reached, a flow control command is sent, “when a certain threshold label in G2’s data buffer is reached,,  transmitting to stop data flow”) as recited in claims 9, 20 and wherein the dummy traffic comprises a flow control command (see discloses that when a buffer threshold is reached, a flow control command is sent, “when a certain threshold label in G2’s data buffer is reached,,  transmitting to stop data flow”) as recited in claims 10, 21.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include sending dummy traffic from the application protocol TCP layer to an application processor prior to receiving the burst of TCP packets as described by Chen. 
The motivation for doing so would be to alleviate congestion by performing flow control. 

Allowable Subject Matter
Claims 2-4, 6-7, 11, 13-15, 17-18, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0328728 – describes that if the accumulated feedback is more than threshold, the report can be segmented among multiple ACK resources. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466